            Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 1 of 20                                      FILED
                                                                                                       2021 Mar-19 PM 03:13
                                                                                                       U.S. DISTRICT COURT
                                                                                                           N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

Laura Mellor                                         ]
                                                     ]
        Plaintiff,                                   ]
                                                     ]
v.                                                   ]                   Civil Action No.:
                                                     ]                  7:20-cv-1970-LSC
United States of America                             ]
                                                     ]
        Defendant.                                   ]
                                                     ]


                       ALND UNIFORM INITIAL ORDER
                    GOVERNING ALL FURTHER PROCEEDINGS

                                    PLEASE TAKE NOTICE:

      All parties must thoroughly review the provisions of this order, which shall
govern all proceedings in this action, unless subsequently modified by written
order for good cause shown.1


     I. DUTIES UNDER FEDERAL RULE OF CIVIL PROCEDURE 26(f)


        The parties are reminded of their obligations under Federal Rule of Civil

Procedure 26(f) to confer, as soon as practicable, but in no event later than thirty (30)

days from the first appearance of a defendant, for the purposes of considering the



        1
          By appearing in this case and practicing in this court, each attorney or pro se party certifies to
this court that he or she has read and is prepared to fully comply with this court’s local rules.
          Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 2 of 20




nature and basis of their claims and defenses; the possibilities for a prompt settlement

or resolution of the case; to make or arrange for the disclosures required by Fed. R.

Civ. P. 26(a)(1); to develop a proposed discovery plan that indicates the parties’

views and proposals concerning all of the matters addressed in sub-paragraphs (1)

through (4) of Fed. R. Civ. P. 26(f); and in appropriate cases, to consider whether to

consent to the exercise of Magistrate Judge jurisdiction under 28 U.S.C. § 636(c).

         If the parties are unable to agree upon a date, time, or place for such

conference, the parties are hereby ORDERED to meet at 10:00 a.m. on the last Friday

falling within the thirty day period in the chambers of the undersigned judge. If use

of the court’s chambers is required, counsel should telephone chambers at least seven

days prior to the required meeting to advise the court. If a party is proceeding without

counsel, the obligation to telephone chambers rests upon counsel for the opposing

party.

A.       Form of Report

         The court expects a report of the parties’ planning meeting, in the general

format of the USDC ND Ala. Form 35 or Fed. R. Civ. P. Appendix Form 52 to be

jointly filed with the Clerk of Court by the parties within fourteen (14) days after the

meeting. Should the parties disagree about an item, the positions of the parties as to

that item should be clearly set forth in separate paragraphs.

         The report also should contain a synopsis of the case advising the court of the
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 3 of 20




general claims and defenses of the parties. When preparing the report, be aware that

the case should be ready for trial within twelve (12) months from the date of service

of the complaint unless extraordinary circumstances exist. Note that the burden lies

on the parties to explain why the case cannot be tried within that time frame.

      Upon receipt of the report, the court may enter a scheduling order without

conducting a separate Rule 16(b) scheduling conference. The parties should notify

the court if they believe a Rule 16(b) conference is necessary.

B.    Compliance with HIPAA

      In accordance with the requirements of the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”), Pub. L. No. 104-191, 110 Stat. 1936 (1996),

and regulations promulgated thereto, when “protected health information” is relevant

to the claims or defenses presented in an action, the party seeking such “protected

health information” shall present a valid authorization at the Rule 26 planning

meeting to be executed by the party from whom such “protected health information”

is sought. The parties shall include in their report a deadline (specific date) by which

the authorization will be executed. Alternatively, the parties may present to the court

a “qualified protective order” in substantially the form attached to this order as

Appendix I, to be entered by stipulation of counsel for all parties.

C.    Suitability of Action for Alternative Dispute Resolution

      All parties should give early consideration to the possibility of settlement to
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 4 of 20




avoid unnecessary costs and fees. The court requires that the attorneys for all parties

make an early analysis of the case along with their clients and be prepared to discuss

settlement at an early date. The parties shall also consider and discuss whether this

action may be suitable for mediation, whether under the court’s ADR plan or

otherwise.

      If any party thinks that a settlement conference with the court at any stage

would be conducive to settlement, that party may make a written request that the

court conduct such a conference. The results of all these discussions shall be

included in the report of the parties’ planning meeting to be filed with the court.

      Each attorney is directed to immediately forward a copy of the Initial Order

to his or her client. Plaintiff(s)’ attorney(s) are ORDERED to immediately discuss

the feasibility of settlement with Defendant(s)’ attorney(s).

D.    Commencement of Discovery

      The parties are authorized to commence discovery pursuant to the terms of

Federal Rule of Civil Procedure 26 immediately after the required report has been

filed. In cases removed from state court in which any discovery requests were filed

before such removal, those discovery requests shall be deemed to have been filed on

the date the report required by Fed. R. Civ. P. 26(f) is filed in this court.

      The parties may elect, but are not required, to file discovery notices, requests

and responses with the Clerk of Court. Even if the discovery notice or request is filed
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 5 of 20




with the Clerk of Court, the discovery response does not have to be filed. Counsel

are reminded to review the court's Administrative Procedures Manuals for electronic

filing (on the court's website) for the importance of redacting or sealing personal

identifiers (e.g., Social Security numbers, drivers' license numbers, birth dates,

addresses, telephone numbers, bank account and credit card information) and other

personal or sensitive information, in compliance with the E-Government Act.

E.    Dismissal of Non-Served Defendants

      Take Notice: Any defendant who has not been served with a summons and

complaint within 120 days after the filing of the complaint (or within 120 days after

the party was added to the action) may be dismissed without further order of the court

unless prior to such time the party on whose behalf such service is required shows

good cause why service has not been perfected.

F.    Hand Deliveries

      If counsel wishes to provide the court with a courtesy copy of a motion or brief,

or if an order of this court requires submission of a copy in addition to the original,

such copy shall be clearly identified as a "courtesy copy" and hand delivered or

mailed to the court's chambers at United States District Court, Federal Building and

Courthouse, 2005 University Boulevard, Tuscaloosa, AL 35401. Fax copies are not

accepted.

G.    Electronic Submissions
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 6 of 20




      Since January 3, 2005, the official record of the court has been the electronic

docket maintained pursuant to CM/ECF. Except in extraordinary circumstances, all

filings shall be consistent with the court’s Administrative Procedures Manuals for

civil and criminal cases. Attorneys are required to register for electronic filing and

service through the “Attorney Registration” link on the court’s website,

www.alnd.uscourts.gov. Once an attorney has so registered, his or her registration

becomes permanent, and he or she is not required to re-register in each individual

case. Documents filed through CM/ECF must be in pdf (Portable Document Format).

      As part of the CM/ECF system, the court has established a “chamber’s email

address” for each judicial officer. The address for the undersigned judge’s chambers

is coogler_chambers@alnd.uscourts.gov. This chambers email address has been

established to enable counsel to submit proposed orders or other requested documents

to the judge in WordPerfect or Word format, or otherwise to communicate with the

judge on matters directly related to a case. Non-case-related communications

should NOT be sent to the chambers email address. Ex parte communications are

not acceptable; all communications to the chambers email address must show a copy

to all opposing counsel or pro se parties. Counsel should send communications to the

chambers email address only if the court is being requested to do something; counsel

should not copy the chambers email address with communications, arguments,

debates or other matters occurring solely between counsel.
         Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 7 of 20




II. ATTORNEY FEE SHIFTING CASES

      If a party anticipates that during or upon the completion of this action it may

for any reason (other than as a sanction under the Federal Rules of Civil Procedure)

seek an award of attorneys' fees from the opposing party pursuant to any statute or

other law, the party must, with the exception of cases pending before Judge William

M. Acker, Jr., comply with the following requirements as a precondition to any such

award:

      (a) Counsel must maintain a separate record of time with a complete and
      accurate accounting of all time devoted to this particular action (to the nearest
      1/10 of an hour), recorded contemporaneously with the time expended, for
      each attorney and with sufficient detail to disclose the nature of the work
      performed in the action (i.e., not just "research" but the specific matter being
      researched; not just “conference” but identity of persons conferring and general
      subject matter of the conference).

      (b) If a claim will be made for services performed by any person not a
      member of the bar, a separate time record shall be maintained for each such
      individual in accordance with (a) above.

      (c) Counsel is DIRECTED to review and verify all attorney and non-
      attorney time records no less than once per month.

      (d) Although the court does not require counsel to file a copy of the time
      records prior to a request for a fee, counsel may file with the clerk of the court
      either a copy of the time record referred to in (a) above, or a separately
      prepared document setting forth the information described in (a) above. If
      counsel elects to file reports, they should be filed by the 15th day of the month
      following the month in which the work was performed during the pendency of
      the case. If counsel elects to file time reports, the material filed may be filed
      under seal, subject to further court order, by placing the same in a sealed
      envelope with the case name and number along with "ATTORNEY TIME
      RECORDS - FILE UNDER SEAL" written thereon. However, if the material
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 8 of 20




      is filed under seal, then the filing party must, at the time of such filing, also file
      (and serve a copy on opposing parties or their counsel) a document stating the
      total of the hours represented by the sealed filing, allocated as to total attorney
      hours and total non-attorney hours included in the current filing under seal.
      Upon the conclusion of this case, without further order the seal will be lifted
      as to all attorney fee materials filed under seal.

       (e) A Petition for Attorney Fees shall be accompanied by Counsel’s
Certification that all time records are accurate; that such records were prepared
contemporaneously with the performance of the work for which the fees are
claimed; and that Counsel reviewed and       verified all attorney and non-attorney
time records no less frequently than once per month.

    Take Notice: Failure to comply with the foregoing requirements will
normally result in attorneys’ fees being disallowed.


               III. CASES THAT REQUIRE EEOC CHARGES

      If this case is one in which the filing of a charge of discrimination with the

Equal Employment Opportunity Commission or similar agency is required as a

prerequisite to suit, then the PLAINTIFF(S) MUST file with the Clerk of Court at

the time of filing the disclosures required by Fed. R. Civ. P. 26(a)(1): (A) a copy of

all charges of discrimination filed with the EEOC and which form the bases of the

action; and (B) a copy of the EEOC’s response to all such charges of discrimination

filed with that agency, including the notice of right to sue.

                             IV. MOTION PRACTICE

A.    Summary Judgment Motions

      Any motion(s) for summary judgment filed in this action must comply with all
        Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 9 of 20




requirements of Appendix II to this order.

B.    Motions (Other than Dispositive Motions and Motions to Remand)

      Prior to filing any motion (other than a dispositive motion or a motion to

remand) in this case, moving counsel shall contact the opposing counsel and

determine if counsel will oppose the motion. All motions SHALL include, in the

caption under the case number, a notation that the motion is either "Opposed" or

"Unopposed." The first paragraph SHALL briefly summarize the parties' attempts

to resolve the issue(s) and set forth areas of agreement and disagreement.

C.    Motion of Counsel to Withdraw

      Once an attorney has appeared as counsel for a party, he or she may not

withdraw from the action merely by filing a "notice of withdrawal," but must file a

motion seeking permission of the court to do so, explicitly stating the grounds

therefor.   Any motion to withdraw which, if granted, would leave a party

unrepresented by counsel must include a certification that the moving attorney has

served a copy of the motion on his or her client and has informed the client of the

right to promptly file an objection with the court. The motion must also include the

notation, "Future notice to (name of party) is to be made at the following address:

(state last known address of the party)."

D.    Type Size

      The court requires all documents created by counsel for submission to the court
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 10 of 20




to be in 14 point type, except that footnotes may be in 12 point type.

      Done this 19th day of March, 2021.



                                                 L. Scott Coogler
                                            United States District Judge
                                                                         173538
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 11 of 20




                                  APPENDIX I
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              ________ DIVISION

AAA,                                       )
                                           )
       Plaintiff(s),                       )
                                           )
vs.                                        )        Civil Action No. ___
                                           )
BBB,                                       )
                                           )
       Defendant(s).                       )

                       QUALIFIED HIPAA PROTECTIVE ORDER

       The parties are hereby granted the right, upon compliance with the applicable

discovery provisions of the Federal Rules of Civil Procedure and the orders of this

court, to obtain from any health care provider, health plan, or other entity covered by

the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-

191, 110 Stat. 1936 (1996) (“HIPAA”), any and all information relating to the past,

present, or future medical condition of any individual who is a party to this action (or

the decedent or ward of a party who sues in a representative capacity), as well as any

and all information relating to the provision of health care to such individual and

payment for the provision of such health care.



       This order authorizes any third-party who is provided with a subpoena
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 12 of 20




requesting the production of documents or commanding attendance at deposition or

trial to disclose the Protected Health Information in response to such request or

subpoena. This order is intended to authorize such disclosures under the privacy

regulations issued pursuant to HIPAA. 45 C.F.R. § 164.512(e)(1)(i).

      The parties are expressly prohibited from using or disclosing the protected

health information obtained pursuant to this order for any purpose other than this

action. Further, the parties are ordered to either return to the covered entity from

whom or which such protected health information was obtained, or to destroy the

protected health information (including all copies made), immediately upon

conclusion of this action. See 45 C. F. R. §§ 163.502(b); 164.512(e)(1)(v).

      DONE and ORDERED this ________ day of __________, 20__.



                                                   __________________________
                                             United States District Judge
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 13 of 20




                                 APPENDIX II

                 SUMMARY JUDGMENT REQUIREMENTS



                                      NOTICE

This exhibit contains specific, mandatory instructions regarding the preparation and

submission of briefs and evidentiary materials in support of and in opposition to

potentially dispositive motions. These instructions must be followed explicitly.

Except for good cause shown, briefs and evidentiary materials that do not

conform to the following requirements may be stricken.

                              SUBMISSION DATES

      The parties to the above-styled action have been or will be given a deadline for

the filing of dispositive motions. Any motion for summary judgment and supporting

brief and evidentiary materials will be due on or before that deadline. The responsive

submission of the party opposing the motion for summary judgment shall be filed not

later than 21 days after the motion for summary judgment is filed. The movant's reply

submission shall be filed no later than 11 days after the date on which the opponent's

responsive submission was due.

      To ensure that each party is afforded a full and fair opportunity to be heard, the

parties must cause copies of briefs and evidentiary materials to be delivered to
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 14 of 20




opposing parties without undue delay and, generally, on the same date such materials

are submitted to the court.

                                  SUBMISSIONS

      The parties’ submissions in support of and opposition to summary judgment

motions must consist of: (1) a brief containing, in separately identified sections, (i)

a statement of allegedly undisputed relevant material facts and (ii) a discussion of

relevant legal authorities; and (2) copies of any evidentiary materials upon which the

party relies. More detailed requirements for these submissions are explained in the

following sections.

                        REQUIREMENTS FOR BRIEFS

A.    Format

      Initial and response briefs are limited to thirty pages. Reply briefs are limited

to ten pages. Briefs that exceed twenty pages must include a table of contents that

accurately reflects the organization of the document. The table of contents is not

included in the page limit. The text of briefs must be double spaced (except for

quotations exceeding fifty words, which may be block indented from the left and right

margins and single spaced) using fourteen point typeface, preferably Times New

Roman.




                                     Page 14 of 20
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 15 of 20




B.    Number Submitted

      The parties must file the original brief with the Clerk of Court. The parties

must submit to chambers, at United States District Court, Federal Building and

Courthouse, 2005 University Boulevard, Tuscaloosa, AL 35401, an exact copy of the

original, clearly identified as a “courtesy copy,” together with a virus-free disk

containing an electronic copy of the brief in WordPerfect or Word format. The

parties also shall e-mail to the court’s chambers such brief in WordPerfect or Word

format.

C.    Binding

      The Clerk will not accept bound materials for filing, but the court’s “courtesy

copy” of the brief must be securely bound (e.g. by three-ring binder or large clip) for

ease of use, and, to prevent inadvertent loss of pages. In addition, all pages submitted

in the court’s “courtesy copy” shall be three-hole punched.

D.    Manner of Stating Facts

      All briefs submitted either in support of or opposition to a motion must begin

with a statement of allegedly undisputed relevant material facts set out in separately

numbered paragraphs. Counsel must state facts in clear, unambiguous, simple,

declarative sentences. All statements of fact must be supported by specific reference

to evidentiary submissions.

                                     Page 15 of 20
             Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 16 of 20




         1.       Moving Party’s Initial Statement of Facts

         The moving party shall list in separately numbered paragraphs each material

fact the movant contends is true and not in genuine dispute, and upon which the

moving party relies to demonstrate that it is entitled to summary judgment. Each such

statement must be followed by a specific reference to those portions of the evidentiary

record that the movant claims supports it.2

         2.       Opposing Party’s Statement of Facts

         Each party opposing a summary judgment motion also must submit a statement

of facts divided as follows.

                  a.       Response to Movant’s Statement

         The first section must consist of only the non-moving party’s disputes, if any,

with the moving party’s claimed undisputed facts. The non-moving party’s response

to the moving party’s claimed undisputed facts shall be in separately numbered

paragraphs that coincide with those of the moving party’s claimed undisputed facts.

Any statements of fact that are disputed by the non-moving party must be followed

by a specific reference to those portions of the evidentiary record upon which the

dispute is based. All material facts set forth in the statement required of the moving


         2
           Each statement of fact should be supported by its own evidentiary citation, regardless of the fact that more
than one statement of fact allegedly is supported by the same specific reference to the evidentiary record or more
than one statement of fact is contained in the same numbered paragraph.

                                                  Page 16 of 20
             Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 17 of 20




party will be deemed to be admitted for summary judgment purposes unless

controverted by the response of the party opposing summary judgment.

                  b.       Additional Undisputed Facts

         The second section may contain additional, allegedly undisputed facts set out

in separately numbered paragraphs that the opposing party contends require the

denial of summary judgment. The second section of the opposing party’s statement

of facts, if any, shall be clearly designated as such.3 The opposing party should

include only facts which the opposing party contends are true and not in genuine

dispute.

                  c.       Additional Disputed Facts

         The third section may contain additional, allegedly disputed facts set out in

separately numbered paragraphs that the opposing party contends require the denial

of summary judgment. The third section of the opposing party’s statement of facts,

if any, shall be clearly designated as such. Each statement of allegedly disputed facts

must be followed by specific reference to those portions of the evidentiary record

which both support and contradict the alleged fact.4

         3
          Each statement of fact should be supported by its own evidentiary citation, regardless of the fact that more
than one statement of fact allegedly is supported by the same specific reference to the evidentiary record or more
than one statement of fact is contained in the same numbered paragraph..
         4
           The court recognizes that, in some circumstances, a party opposing a motion for summary judgment may
want to set out facts which that party claims are true and supported by evidence, but cannot, in good conscience and
consistent with Rule 11, say are undisputed. In such case, the party should include a separate section of fact

                                                  Page 17 of 20
         Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 18 of 20




        3.       Moving Party’s Reply

        The reply submission, if any, shall consist of only the moving party’s disputes,

if any, with the non-moving party’s additional claimed undisputed facts. The moving

party’s response to the non-moving party’s additional claimed undisputed facts shall

be in separately numbered paragraphs that coincide with those of the non-moving

party’s additional claimed undisputed facts. Any statements of fact that are disputed

by the moving party must be followed by a specific reference to those portions of the

evidentiary record upon which the disputation is based. All additional material facts

set forth in the statement required of the opposing parties will be deemed to be

admitted for summary judgment purposes unless controverted by the statement of the

movant.

        The court reserves the right sua sponte to STRIKE any statements of fact

or responsive statements that fail to comply with these requirements.

               REQUIREMENTS FOR EVIDENTIARY MATERIALS

        The parties must file with the Clerk of Court, simultaneously with their briefs,

all evidentiary materials (e.g., affidavits, exhibits, depositions, or other products of

discovery) relied upon in support of or opposition to summary judgment motions,



statements, set out in short declarative sentences and individually numbered paragraphs, which are supported by
some evidence but, nevertheless, are in dispute. When doing so, however, the party should include record citations
which both support and contradict the alleged fact.

                                                Page 18 of 20
             Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 19 of 20




except those materials included in the moving party’s initial evidentiary submission

may be referenced by any party opposing the motion, without re-submitting additional

copies of the same documents.

         While the court reserves the right to consider evidentiary materials that are not

specifically referenced in the brief, no party has a right to assume the court will

consider such materials. A specific reference must include the exhibit number, page,

and when appropriate the line number.

A.       Organization

         Each volume of evidentiary materials must include a table of contents that

includes a brief narrative description of each document included: e.g., “Plaintiff’s

Exhibit 1, the Deposition of John Jones.” For ease of citation, each affidavit, exhibit,

deposition, or other product of discovery must be separately identified by a capital

letter or numeral (i.e., “Exhibit A” or “Exhibit 1”); and, if the exhibit contains more

than one page, each page must be separately numbered.5 Counsel are directed to

submit entire depositions, even if relying only on excerpts.

         Deposition travel transcripts that are submitted as part of the evidentiary record

should include no more than four pages of deposition text per 8½” by 11” page.



         5
          A reference to that exhibit in the statement of facts or brief might be, “Plaintiff’s Ex. 1, p. 41.” The court
does not, however, require any specific form as long as specific page references are used.

                                                   Page 19 of 20
       Case 7:20-cv-01970-LSC Document 17 Filed 03/19/21 Page 20 of 20




B.    Number of Sets Submitted

      The parties must file one set of evidentiary materials with the Clerk of Court.

As soon as possible, the parties must submit to chambers, at United States District

Court, Federal Building and Courthouse, 2005 University Boulevard, Tuscaloosa, AL

35401, an exact copy of the set of evidentiary materials, clearly identified as a

"courtesy copy." Except for the binding, there must be no differences between the

filed materials and the "courtesy copy."

C.    Binding

      The Clerk will not accept bound materials for filing, but the court’s copy of the

evidentiary submission must be securely bound — in separately numbered volumes,

if necessary — for ease of use and to prevent inadvertent loss of pages.




                                    Page 20 of 20
